Ross, J.
This is an appeal from a judgment, the basis of which was an appeal bond given by the appellants on an appeal to the Supreme Court from a judgment rendered in the Boone Circuit Court, in favor of the appellees, and against the appellants "William J. Devol, Jr., Charles Devol, and William C. Devol, in which said court adjudged that the appellees were the owners of, and awarded them possession of, “ two certain bags of gold coin,” containing $5,000, and of a certain “ package of currency,” containing $1,000. The judgment appealed from was affirmed by the Supreme Court, and this action was to recover interest on the money contained in said bags and package by reason of the appellees being kept out of its possession pending the appeal.
The contention of appellants is that they did not have the possession or use of the money pending the appeal, and therefore should not be held to account for interest. The evidence discloses that the package of currency and bags of gold were placed by Wesley Lane, who had possession of the same, in the bauds of the clerk of the Boone Circuit Court, at the instances of the appellants, and that the appellees could not get possession thereof by reason of then appeal, and the giving of the bond sued on. Bpon these facts the appellees -wore entitled to recover. No reason has been presented by the appellants for a reversal of the judgment of the lower court.
Judgment affirmed.